Order entered November 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00515-CV

      IN THE INTEREST OF K.L.H., R.A.L.H, S.C.H., E.N.H., S.L.H. AND F.A.H.,
                                 CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-01903

                                           ORDER
       We GRANT appellant’s November 18, 2014 unopposed motion for second extension of

time to file brief and ORDER the brief be filed no later than December 26, 2014. We caution

appellant that no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE